Citation Nr: 1512281	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2014, the Board remanded the case for additional development.  It now returns for further appellate review.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  The preponderance of the evidence shows that that the Veteran did not have a left ear hearing loss disability for VA purposes on separation from service or until many years thereafter, and the probative evidence fails to link the Veteran's current hearing loss to service.

3.  The preponderance of the evidence shows that the Veteran's right ear hearing loss pre-existed service and was not aggravated by service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

3.  The criteria for service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2011 that informed him of his duty and the VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, identified post-service treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA audiological examination in December 2011.  Pursuant to the January 2014 Board remand, an addendum opinion was obtained, dated in February 2014.  The Board finds that the medical opinion evidence is adequate in order to evaluate the Veteran's hearing loss as the opinions are based on physical examination and review of the claims file, and contain clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board thus finds that the RO substantially complied with the January 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Service connection may also be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza. 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Exposure to acoustic trauma in service

The Veteran has consistently, competently, and credibly reported that his duties as an AmTrack (heavy vehicle) crewman placed him in close proximity to noise from the vehicle on a daily basis for six months during basic training.  (See December 2010 and January 2011 lay statements; 2012 VA examination report.)  He also reported that he worked for three months in an office in a building right next to helicopter flight lines.  His service personnel records show a military occupational specialty (MOS) of AmtracMan.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to acoustic trauma in service.

B.  Tinnitus

The Veteran contends that his tinnitus began in service as a result of exposure to acoustic trauma.  His exposure to acoustic trauma in service has been established.

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the Veteran reported constant bilateral tinnitus in his lay submissions and to the VA examiner.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In his claim application and lay statements, the Veteran has consistently reported that his tinnitus began during service after being exposed to vehicle noise and has continued ever since.  In a January 2012 statement, he reported that while in service he had told unit medics about it but "was told it would either go away or continue and that there was nothing that could be done for the condition."  In his substantive appeal, he stated that the tinnitus has steadily worsened over the years.  

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that the tinnitus had its onset during service and has continued ever since.  Caluza.  There is no conflicting evidence of record.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

The December 2011 VA examiner diagnosed tinnitus, noting that the Veteran reported constant bilateral chirping sounds that had gradually worsened over the years.  The examiner stated the onset was "unknown," but it is unclear whether this is the Veteran's report or information that is merely unknown to the examiner.  He opined that the tinnitus is less likely than not related to service because the Veteran's STRs are negative for complaint, diagnosis, or treatment of tinnitus, and the onset is unknown.  The examiner indicated that he reviewed the claims file, but he did not address the Veteran's multiple lay reports of onset in service and continuous symptomatology to the present.  The Board finds that this medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay history.  Moreover, the lack of contemporaneous medical records does not render the Veteran's lay evidence not credible.  Buchanan.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez; Stefl.

The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540, __ Vet. App. ___, 2015 WL 510609, *12 (Feb. 9, 2015).  Therefore, service connection may be established by continuity of symptomatology.  The Veteran has consistently, credibly, and competently reported tinnitus since service.  There is no probative contradictory evidence; thus the Board finds that service connection is warranted.  38 C.F.R. § 3.303(b).

C.  Hearing loss

The Veteran contends that his left ear hearing loss began in service and has continued to the present.  He also contends that his pre-existing right ear hearing loss was aggravated by service.  His exposure to acoustic trauma in service has been established.

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The record contains two current audiograms dated in November 2010 and December 2011, both of which show auditory thresholds that meet the criteria for hearing loss for VA purposes bilaterally.  The VA examiner diagnosed bilateral sensorineural hearing loss (SNHL).  Thus, the Board finds that the Veteran has a current bilateral SNHL disability for VA adjudication purposes.  The remaining inquiry is whether the Veteran's hearing loss is related to his service.  

At the outset, the Board has considered whether the Veteran may be entitled to hearing loss of the left ear on a presumptive basis.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider SNHL an organic disease of the nervous system and therefore a presumptive disability under 38 C.F.R. §§ 3.307 and 3.309.  However, here there is neither lay nor medical evidence that the Veteran manifested SNHL in the left ear to a degree of 10 percent within one year of February 1971, his date of separation.  Therefore the Veteran is not entitled to service connection via presumption for the left ear.

Left ear

The Veteran's STRs contain audiograms conducted at entrance (January 1969) and separation (February 1971) from service.  Both show normal hearing in the left ear, with auditory thresholds of no more than 5 dB at all frequencies.  The STRs do not document any complaints or findings of hearing loss in service.  There is a treatment record showing that a bug was removed from his left ear in September 1970 but there appear to be no residual effects.  The earliest objective evidence of hearing loss in the left ear is in the November 2010 private audiogram.

VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159.

The VA examiner provided a negative medical nexus opinion in both his December 2011 examination report and February 2014 addendum opinion.  His rationale rests on several factors.  First, there are no complaints, diagnosis, or treatment for left ear hearing loss in the STRs.  This lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan.  However, here the Veteran reported to the examiner that his hearing loss began when he was in his early 30s, around 1979 or the early 1980s.  He also reported that he had 37 years of post-service employment as a carpenter and wore hearing protection "at times, but not very often."  The examiner went on to state that "[l]ong delays in onset of hearing loss from past noise exposures [are] not supported by the research."  He cited a report titled NOISE AND MILITARY SERVICE Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present: "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Id. at 203.  Given that the separation audiogram was normal and he had 37 years of post-service occupational noise exposure as a carpenter, and reported hearing loss onset nearly 10 years after service, the VA examiner opined that the "most likely cause of the current loss is [his] post military noise exposure."  The Board finds that this medical opinion is probative as it contains a clear conclusion connected to supporting data by a reasoned medical explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl; Nieves-Rodriguez.

The Veteran reported in a January 2011 statement: "I have noted difficulty with my hearing starting back when I was in the military."  In a January 2012 statement, he stated that "[t]he hearing testing that was done for my discharge physical was done in an open room and on a machine of doubtful calibration and I feel that this would negate the in service military testing."  In his May 2013 substantive appeal he stated, "I noted that when I got out of the Army I was not hearing as well as I used to.  I have steadily noted that my hearing was decreasing since I was in the military and I feel that my hearing loss...had [its] inception in the military."  Thus the Veteran has competently reported the symptom of difficulty hearing in service or at separation from service.  However, these reports are inconsistent with the report made to the VA examiner that placed the onset in 1979 or the early 1980s.  This internal inconsistency is the basis for the Board's finding that the Veteran's lay account of onset of hearing loss is not credible.  Caluza.

The Veteran has not submitted any evidence linking his left ear hearing loss to service, aside from his own lay assertions, which the Board has found to lack credibility as to the onset of symptoms.  Symptoms of decreased hearing are within the common knowledge of lay persons; however, the factual picture presented here is complex.  Whether the Veteran's left ear hearing loss is related to service cannot be determined by mere observation alone.  The Board finds that determining that noise exposure in service caused current hearing loss is not within the realm of knowledge of a non-expert given the in-service and post-service audiometric readings, and the Veteran's significant post-service occupational noise exposure.  Similarly, the calibration of equipment used at the Veteran's separation examination is not within the realm of knowledge of a non-expert.  As the evidence does not show that the Veteran has expertise in medical matters, including the testing and interpretation of audiograms and calibration of audiogram equipment, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his left ear hearing loss is related to in-service acoustic trauma.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.

The medical opinion evidence of record is that the Veteran's left ear hearing loss is less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

Right ear

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's STRs contain audiograms conducted at entrance (January 1969) and separation (February 1971) from service.  The January 1969 audiogram shows normal hearing in the right ear, except at the frequency of 4000 Hertz, which has an auditory threshold of 40 dB.  This is sufficient to show right ear hearing loss for VA disability purposes at entrance to service.  38 C.F.R. § 3.385.  Therefore, the presumption of soundness does not apply to the Veteran's right ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

However, the Veteran may still establish service connection by showing evidence that the pre-existing condition was worsened or aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2014).  

The STRs do not document any complaints or findings of right ear hearing loss, other than in the January 1969 audiogram.  The February 1971 separation audiogram shows auditory thresholds of 5 dB at all frequencies in the right ear.

As discussed above, the Veteran's suggestion that the equipment used in his separation examination was not properly calibrated is not competent, as the evidence does not show that the Veteran has expertise in the calibration of audiogram equipment.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.

In his February 2014 addendum opinion, the VA examiner opined that the pre-existing right ear hearing loss was not aggravated by service, because the separation examination was normal.  He explained that an aggravation of the condition would have made the reading at 4000 Hertz worse, and that did not occur; in fact, it underwent no increase in severity during service and appears to have substantially improved.  The examiner also addressed the causation of the Veteran's current right ear hearing loss, noting the Veteran's report of an onset of hearing loss around 1979 or the early 1980s and 37 years of post-service employment as a carpenter using infrequent hearing protection.  As with the left ear, the examiner explained that long delays in onset of hearing loss from past noise exposure are not supported by the research and the "most logical cause of his loss is the most current exposure over his lifetime[:] his carpentry work."  The Board finds that this medical opinion is probative as it contains clear conclusions connected to supporting data by reasoned medical explanations.  Prejean; Stefl; Nieves-Rodriguez.

The Veteran has not submitted any evidence that his pre-existing right ear hearing loss was aggravated by service, aside from his own lay assertion.  While symptoms of decreased hearing are within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's right ear hearing loss was aggravated by service cannot be determined by mere observation alone.  The Board finds that determining that noise exposure in service aggravated existing hearing loss is not within the realm of knowledge of a non-expert given the in-service audiometric readings, and the Veteran's significant post-service occupational noise exposure.  As the evidence does not show that the Veteran has expertise in medical matters, including the testing and interpretation of audiograms, the Board concludes that his opinion in this regard is not competent evidence and therefore is not probative of whether his right ear hearing loss was aggravated by service.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Here, the medical opinion evidence is that the Veteran's right ear hearing loss was not aggravated by service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for bilateral tinnitus is granted.

Service connection for hearing loss of the left ear is denied.

Service connection for hearing loss of the right ear is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


